(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, en el recurso de epígrafe la Corte de Distrito de Ponce dictó sentencia con fecha 26 de diciembre de 1940 y en 24 de enero de 1941 el demandado apeló de la misma para ante este Tribunal Supremo;
Por cuanto, dentro de los diez días siguientes el apelante no so-licitó la transcripción de la evidencia ni ha realizado ninguna otra gestión encaminada a ese fin;
Por cuanto, todo lo anterior se desprende de una certificación suscrita por el secretario de la referida corte de distrito, que vino acompañando la moción de desestimación presentada por la parte de-mandante ;
Por cuanto, el legajo de sentencia de este caso tampoco ha sido elevado a este Tribunal Supremo hasta el presente;
Por cuanto, la referida moción de desestimación y su señala-miento fueron debidamente notificados al apelante y éste no ha com-parecido en forma alguna;
Por tanto, se desestima por abandono la apelación interpuesta por el demandado en el caso arriba titulado.